IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

PETER HERNANDEZ,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D13-6212

THIRD JUDICIAL CIRCUIT and
SUWANNEE CORRECTIONAL
INSTITUTION,

      Appellees.

_____________________________/

Opinion filed January 21, 2015.

An appeal from the Circuit Court for Suwannee County.
David W. Fina, Judge.

Peter Hernandez, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Marcus O. Graper, Assistant Attorney
General, Tallahassee, for Appellees.




PER CURIAM.

      AFFIRMED.

RAY, MAKAR, and BILBREY, JJ., CONCUR.